     Case 2:07-cv-02513-GMS Document 2394 Filed 04/12/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Manuel de Jesus Ortega Melendres, on             No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                                 ORDER
10
                          Plaintiffs,
11
     and
12
     United States of America,
13
                          Plaintiff-Intervenor,
14
     v.
15
     Paul Penzone, in his official capacity as
16   Sheriff of Maricopa County, Arizona; et al.
17                        Defendants.
18
19         Pending before the Court is Plaintiffs’ Unopposed Motion Requesting Hearing Date.

20   (Doc. 2392). The motion will be granted in part and denied in part. The parties should be

21   prepared to primarily discuss facilitating effective contact between the Monitor and the

22   Maricopa County Sherriff’s Office and future Community Meetings. If there is remaining

23   time following that discussion, the Court will allow the parties to speak on the Motion to

24   Modify Paragraph 70 Plan (Doc. 2369).

25         IT IS THEREFORE ORDERED granting in part and denying in part Plaintiffs’

26   Unopposed Motion Requesting Hearing Date (Doc. 2392).

27   ///

28   ///
     Case 2:07-cv-02513-GMS Document 2394 Filed 04/12/19 Page 2 of 2




 1         IT IS FURTHER ORDERED setting a Status Conference for April 19, 2019 at
 2   1:30 p.m. in Courtroom 602, Sandra Day O’Connor U.S. Federal Courthouse, 401 W.
 3   Washington St., Phoenix, Arizona 85003-2151.
 4         Dated this 12th day of April, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
